Case 2:16-cv-01302-JRG Document 836 Filed 10/05/18 Page 1 of 4 PageID #: 33961



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OYSTER OPTICS, LLC,                                           Case No. 2:16-cv-01302-JRG
        Plaintiff,                                             (Lead Case)
 v.
 CORIANT AMERICA INC. ET AL.,
         Defendants.

 HUAWEI TECHNOLOGIES CO., LTD. ET AL.,                         Case No. 2:16-cv-01303-JRG
         Defendants.                                           (Consolidated Case)


                            JOINT MOTION TO EXTEND STAY



        Plaintiff Oyster Optics, LLC and Defendants Huawei Technologies Co., Ltd. and Huawei

Technologies USA Inc. (collectively, “Parties”) respectfully request a 7-day extension of their

deadline to file a motion to dismiss, from October 5, 2018 up to and including October 12, 2018.

       The parties filed a joint motion to stay all deadlines and notice of settlement on August 6,

2018. (Dkt. No. 777.) The Court granted the motion on August 7, 2018, and stayed the deadlines

until September 5, 2018. (Dkt. No. 799). The parties filed a further joint motion to extend this stay

for an additional 30 days. (Dkt. No. 827). The Court granted the motion on September 6, 2018,

and extended the stay until October 5, 2018. (Dkt. No. 828). The Parties are aware of the Court’s

practice with respect to filing dismissal papers within thirty days and have been negotiating

settlement terms. However, finalization of the parties’ settlement agreement has been delayed by

the October 1-7 Chinese National Day holiday and by travel obligations of the parties’ decision-

makers. The Parties are respectfully requesting a 7-day extension to finalize the settlement
Case 2:16-cv-01302-JRG Document 836 Filed 10/05/18 Page 2 of 4 PageID #: 33962



agreement and to submit the dismissal papers. A proposed order extending the stay up to and

through October 12, 2018, is attached.



Date: October 5, 2018                     Respectfully submitted,

                                          /s/ Reza Mirzaie
                                          Marc A. Fenster (CA SBN 181067)
                                          mfenster@raklaw.com
                                          Reza Mirzaie (CA SBN 246953)
                                          rmirzaie@raklaw.com
                                          Amir A. Naini (CA SBN 226627
                                          anaini@raklaw.com
                                          Neil A. Rubin, CA SBN 250761
                                          nrubin@raklaw.com
                                          Arka Chatterjee (CA SBN 268546)
                                          achatterjee@raklaw.com
                                          RUSS, AUGUST & KABAT
                                          12424 Wilshire Boulevard, 12th Floor
                                          Los Angeles, CA 90025
                                          Telephone: 310/826-7474
                                          Facsimile: 310/826-6991

                                          Claire Abernathy Henry (TX SBN 24053063)
                                          claire@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          P.O. Box 13231
                                          Longview, Texas 75601
                                          903/757-6400 – Telephone
                                          903/757-2323 – Facsimile
                                          Attorneys for Plaintiff
                                          OYSTER OPTICS, LLC




                                           -2-
Case 2:16-cv-01302-JRG Document 836 Filed 10/05/18 Page 3 of 4 PageID #: 33963




                                    /s/ David M. Airan (with permission)
                                    David M. Airan (admitted pro hac vice)
                                    IL State Bar No. 6215687
                                    John K. Winn (admitted pro hac vice)
                                    IL State Bar No. 6291073
                                    Leonard Z. Hua (admitted pro hac vice)
                                    IL State Bar No. 6303557
                                    H. Michael Hartmann (admitted pro hac vice)
                                    IL State Bar No. 1146130
                                    LEYDIG, VOIT & MAYER, LTD.
                                    Two Prudential Plaza, Suite 4900
                                    180 North Stetson Avenue
                                    Chicago, IL 60601-6731
                                    Phone: (312)616-5600
                                    Fax: (312)616-5700
                                    Email: dairan@leydig.com
                                    Email: jwinn@leydig.com
                                    Email: lhua@leydig.com
                                    Email: mhartmann@leydig.com

                                    Andrew W. Stinson
                                    State Bar No. 24028013
                                    RAMEY & FLOCK, P.C.
                                    100 East Ferguson, Suite 500
                                    Tyler, Texas 75702
                                    Phone: (903) 597-3301
                                    Fax: (903) 597-2413
                                    Email: andys@rameyflock.com

                                    J. Mark Mann
                                    State Bar No. 12926150
                                    mark@themannfirm.com
                                    G. Blake Thompson
                                    State Bar No. 24042033
                                    blake@themannfirm.com
                                    MANN | TINDEL | THOMPSON
                                    300 West Main
                                    Henderson, Texas 75652
                                    903/657-8540 Telephone
                                    903/657-6003 Facsimile

                                    ATTORNEYS FOR DEFENDANTS
                                    HUAWEI TECHNOLOGIES CO., LTD., AND HUAWEI
                                    TECHNOLOGIES USA, INC.



                                     -3-
Case 2:16-cv-01302-JRG Document 836 Filed 10/05/18 Page 4 of 4 PageID #: 33964



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, a true and correct copy of the foregoing document

was electronically filed with the Clerk of the Courts by using the ECF system and forwarded to all

counsel of record through the Court’s ECF system.


                                                 /s/ Reza Mirzaie
                                                 Reza Mirzaie




                                              -4-
